Name: 80/1025/EEC: Commission Decision of 20 October 1980 on the monitoring of the application of national plans for the eradication of brucellosis, tuberculosis and leucosis in cattle
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  economic policy;  health
 Date Published: 1980-11-13

 Avis juridique important|31980D102580/1025/EEC: Commission Decision of 20 October 1980 on the monitoring of the application of national plans for the eradication of brucellosis, tuberculosis and leucosis in cattle Official Journal L 304 , 13/11/1980 P. 0035 - 0036 Finnish special edition: Chapter 3 Volume 12 P. 0191 Spanish special edition: Chapter 03 Volume 19 P. 0164 Swedish special edition: Chapter 3 Volume 12 P. 0191 Portuguese special edition Chapter 03 Volume 19 P. 0164 COMMISSION DECISION of 20 October 1980 on the monitoring of the application of national plans for the eradication of brucellosis, tuberculosis and leucosis in cattle (80/1025/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Article 10 of Directive 77/391/EEC introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), Whereas, with the aim in particular of improving the state of health of cattle in the Community and of facilitating trade in cattle, the Council has introduced by Directive 77/391/EEC a Community scheme to accelerate or intensify the eradication of brucellosis and tuberculosis and to eradicate leucosis; Whereas, pursuant to Article 13 of the above Directive, the Council has established by Directive 78/52/EEC (2) Community criteria for the national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle; Whereas, pursuant to Article 9 of Directive 77/391/EEC, the Commission has approved the national plans for the accelerated eradication of brucellosis put forward by the United Kingdom and of leucosis put forward by Denmark (3) ; of brucellosis and tuberculosis put forward by France (4) ; of brucellosis and tuberculosis put forward by Ireland (5) ; of leucosis put forward by the Federal Republic of Germany (6) ; of brucellosis put forward by Belgium (7) and of brucellosis and tuberculosis put forward by Italy (8); Whereas Article 10 of Directive 77/391/EEC makes provision for regular on-the-spot checks to verify from a veterinary viewpoint whether the national eradication plans are being applied ; whereas for the purpose of implementing this Article a procedure should be laid down for carrying out these checks ; whereas the Standing Veterinary Committee should be informed of the results of on-the-spot checks relating to plans on which it has expressed an opinion; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 On-the-spot checks to verify from a veterinary viewpoint whether the national plans for the eradication of brucellosis, tuberculosis and leucosis in cattle are being applied shall be made in each Member State concerned on the first occasion before 31 December 1980 and annually thereafter. Article 2 1. In each case the Commission shall appoint the experts responsible for carrying out on-the-spot checks referred to in Article 1. 2. The Member States shall be informed 30 days in advance of on-the-spot checks so as to be able to provide the necessary assistance as laid down in Article 10 of Directive 77/391/EEC. 3. In carrying out these checks, the experts appointed shall visit the central or regional authorities responsible for implementing the eradication plans. They may also visit, as required, at their own request, any herds, slaughterhouses, knacker's yards, laboratories or other relevant places or premises. (1)OJ No L 145, 13.6.1977, p. 44. (2)OJ No L 15, 19.1.1978, p. 34. (3)OJ No L 152, 8.6.1978, pp. 22 and 23 (Decisions 78/480/EEC and 78/481/EEC). (4)OJ No L 164, 21.6.1978, p. 22 (Decision 78/539/EEC). (5)OJ No L 227, 18.8.1978, p. 28 (Decision 78/682/EEC). (6)OJ No L 13, 19.1.1979, p. 63 (Decision 79/48/EEC). (7)OJ No L 17, 24.1.1979, p. 16 (Decision 79/75/EEC). (8)OJ No L 29, 6.2.1980, p. 27 (Decision 80/122/EEC). Article 3 The reports drawn up following on-the-spot checks referred to in Article 1 shall be communicated to the Standing Veterinary Committee. Article 4 This Decision is addressed to the Member States. Done at Brussels, 20 October 1980. For the Commission Finn GUNDELACH Vice-President